EXHIBIT 10.4


FIRST AMENDMENT TO THE
USEC INC. EXECUTIVE DEFERRED COMPENSATION PLAN
 
WHEREAS, USEC Inc. (the “Company”) has adopted that certain USEC Inc. Executive
Deferred Compensation Plan, effective January 1, 2008 (the “Plan”);
 
WHEREAS, the Company has appointed the USEC Inc. Benefit Plan Administrative
Committee (the “Committee”) as the Committee to interpret, administer and apply
the provisions of the Plan document; and
 
WHEREAS, in accordance with Section 9.1 of the Plan, the Committee desires to
amend the Plan in order to provide for additional flexibility in the timing of
elections by Participants to defer their Bonuses and to make certain other
clarifying changes to the Plan;
 
NOW THEREFORE, the Plan is amended as follows:
 
1.           Section 3.1 of the Plan is amended and restated to read as follows:
 
“3.1           Elections to Defer Compensation.
 
(a)           Form of Elections.  A Participant may only elect to defer
Compensation attributable to services provided in years after the year in which
the election is made; provided, however, that to the extent a Bonus satisfies
the requirements for performance-based compensation under Code Section 409A, the
Committee may allow a Participant who has previously made a deferral election to
change his or her deferral election with respect to such Bonus no later than the
date that is six months before the end of the performance period for which the
Bonus is paid.  Elections shall take the form of a whole percentage (less
applicable payroll withholding requirements for Social Security and income taxes
and employee benefit plans as determined in the sole and absolute discretion of
the Committee) of between five percent (5%) and ninety percent (90%) of Base
Salary, or a whole percentage or a percentage above a specified dollar amount of
between five percent (5%) and one hundred percent (100%) of Bonuses specified by
the Committee in the Participant Election for the applicable Plan Year.
 
(b)           Base Salary Deferral Election. An Eligible Employee’s initial
election to defer Base Salary shall be made during the enrollment period
established by the Committee prior to the effective date of the Participant’s
commencement of participation in the Plan and shall apply only to Base Salary
for services performed after such deferral election is processed.  A Participant
may increase, decrease, terminate or recommence a deferral election with respect
to Base Salary for any subsequent Plan Year by filing a Participant Election
during the enrollment period established by the Committee prior to the beginning
of such Plan Year, which election shall be effective on the first day of the
next following Plan Year.  In the absence of an affirmative election by the
Participant to the contrary, the deferral election for the prior Plan Year shall
continue in effect for future Plan Years.  After the beginning of the Plan Year,
deferral elections with respect to Base Salary for services performed during
such Plan Year shall be irrevocable, except in the event of Financial Hardship
as provided in Section 6.5
 
(c)           Bonus Deferral Election.  An Eligible Employee’s initial election
to defer Bonuses shall be made during the enrollment period established by the
Committee prior to the effective date of the Participant’s commencement of
participation in the Plan and shall apply only to Bonuses for services performed
in years after the year such deferral election is processed; provided, however,
that to the extent a Bonus satisfies the requirements for performance-based
compensation under Code Section 409A, the Committee may allow a Participant who
has previously made a deferral election with respect to a performance period
Bonus to increase, decrease, or terminate his or her deferral election with
respect to such Bonus by filing a Participant Election prior to the date that is
six months before the end of the performance period and in no event later than
the date the Bonus for such performance period has become readily
ascertainable.  In the absence of an affirmative election by the Participant to
the contrary, the deferral election for a Plan Year shall continue in effect for
future Plan Years.  After the date that is six months before the end of the
performance period (or if earlier, the date the Bonus for such performance
period has become readily ascertainable), deferral elections with respect to a
performance-based Bonus for services performed during such performance period
shall be irrevocable, except in the event of Financial Hardship as provided in
Section 6.5.


 
2.           Section 6.1(b) of the Plan is amended and restated to read as
follows:
 
(b)
Small Benefit Exception.  Notwithstanding the foregoing, (i) with respect to
amounts deferred on or after July 1, 2010, if payment is made in installments,
immediate payment of all remaining installments shall be made if the present
value of the deferred amount to be paid in the remaining installments falls
below twenty-five thousand dollars ($25,000), and (ii) if at the time of any
payment from an Account, the Distributable Amount from such Account is less than
or equal to the applicable dollar amount under Code Section 402(g)(1)(B)
($16,500 in 2010), the full Distributable Amount shall be paid from such Account
in a single lump sum payment, provided such single lump sum payment results in
the distribution of the Participant’s entire interest in all nonqualified
deferred compensation considered under Treasury Regulation
Section 1.409A-1(c)(2) to be deferred under a single plan of which the Plan is a
part.

 
3.           Except as set forth herein, the Plan shall remain in full force and
effect.
 
Executed as of this 28th day of June, 2010
 
USEC Inc.
 


By:           /s/ W. Lance Wright
W. Lance Wright
Title:           Senior Vice President, Human Resources and
Administration


 

--
 
 

--------------------------------------------------------------------------------

 
